Citation Nr: 0720412	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  96-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
calcaneocuboid subluxation with traumatic arthritis.  

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 1994 and April 
2002 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

In February 2006, the Board remanded the veteran's case for 
additional development.  In this decision, the Board noted 
that the veteran's January 2006 brief, in essence, raised the 
issue of entitlement to a separate rating for arthritis of 
the right ankle.  It is significant to note that the present 
increased rating issue on appeal has been evaluated as a foot 
disability, 38 C.F.R. § 4.71a, Diagnostic Code 5284, and that 
service connection has also been established for residuals of 
a right distal tibia fracture under Diagnostic Code 5262 
which may include consideration for an ankle impairment.  
This separate right ankle rating issue was referred to the RO 
for appropriate action; however, the RO has not yet 
adjudicated this issue.  As such, it is, again, referred back 
to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

In June 2007, the veteran submitted to the Board, medical 
records from VA and a private physician that pertained to the 
veteran's increased rating claim.  He did not waive 
consideration of this evidence by the RO.  Because this case 
is being remanded for other development, the AMC/RO now has 
the opportunity to review the evidence and issue a 
supplemental statement of the case.

Regarding the newly submitted evidence, the Board notes that 
these records were submitted in support of the veteran's 
Social Security Administration (SSA) disability claim.  
However, it is unclear whether the veteran is currently in 
receipt of SSA disability benefits.  The RO should ascertain 
whether the veteran has been awarded SSA disability benefits, 
and if so, obtain the veteran's SSA medical records.  In this 
regard, VA has a duty to assist in gathering social security 
records when put on notice that the veteran is receiving 
social security benefits.  See Murincsak v. Derwinski, 2 
Vet.App. 363 (1992); Masors v. Derwinski, 2 Vet.App. 180 
(1992).

Further, it appears that there are outstanding VA and non-VA 
medical records regarding the veteran's service-connected 
right foot disability.  The RO should ensure that any 
outstanding medical records, to include records from the 
Castle Point VA medical facility, are obtained and associated 
with the claims file.

With regard to the veteran's claim of service connection for 
a left knee disorder secondary to a service-connected 
disability, the Board finds that additional development is 
required in order to fairly decide this claim.  The veteran 
is currently service-connected for disabilities involving the 
low back, the right foot, the left hand, and left arm.  In 
October 2006, the veteran underwent VA orthopedic 
examination.  A bilateral knee injury was noted by the 
examiner as well as medial, lateral meniscal, and varus 
laxity in the bilateral knees; however, the VA examiner did 
not opine whether any of the veteran's service-connected 
disabilities aggravated his nonservice-connected left knee 
condition.  The United States Court of Appeals for Veterans 
Claims has held that where a veteran's service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice-connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet.App. 439 (1995).  Therefore, the RO 
should afford the veteran a VA examination to determine 
whether any service-connected disability aggravated his 
nonservice-connected left knee condition.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and dates of treatment of all 
medical care providers, VA or private, 
which have treated him for his service-
connected right foot disability and 
claimed left knee disability from 2005 to 
the present.  After the veteran has 
signed the appropriate releases, those 
materials not currently of record should 
be obtained and associated with the 
claims folder.  Of particular interest 
are any VA outpatient medical records 
from the Castle Point VA Medical Center 
from October 2005 to the present should 
be obtained and associated with the 
claims folder.  All attempts to procure 
these records should be documented in the 
file.  If the RO cannot obtain these 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit the 
records for VA review.

2.  The RO should inquire of the veteran 
if he, at any time, was in receipt of 
Social Security Administration (SSA) 
disability benefits.  If the response is 
in the affirmative, the RO is to obtain 
from the Social Security Administration 
the records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether his service connected back or 
right foot disability at least as likely 
as not causes or aggravates his left knee 
condition.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folders must 
be made available to the orthopedist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
orthopedist.  The orthopedist is 
requested to identify all existing left 
knee pathology and indicate whether any 
of the nonservice-connected left knee 
disorders are caused or aggravated by any 
service-connected disability(ies). 
Adequate reasons and bases are to be 
provided with any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO should then review the 
veteran's claim, taking into 
consideration any newly submitted 
evidence since February 2007, the date of 
the most recent Supplemental Statement of 
the Case.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



